Citation Nr: 1213674	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11 19-950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held at the RO located in Providence, Rhode Island.  A transcript of the proceeding has been associated with the claims file, and this matter is ready for further review.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran served on active duty in the demilitarized zone (DMZ) in Korea between June 1969 and August 1971 and had herbicide exposure.

2.  The Veteran has been diagnosed with Parkinson's disease.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service in the Korean demilitarized zone (DMZ) between June 1969 and August 1971 is established, and actual herbicide exposure is shown.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6)(iv) (effective Feb. 24, 2011); 76 Fed. Reg. 4245-01 (Jan. 25, 2011); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

2.  The Veteran's Parkinson's disease is presumed to be due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §  3.309(e) (2011); 75 Fed. Reg. 53202-01 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for Parkinson's disease is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from April 1968 to April 1970.  He claims that he incurred Parkinson's disease as a result of herbicide exposure during his service in Korea in the demilitarized zone (DMZ).  He testified (with his wife) at the Board hearing that his duties in Korea involved spending two days in camps in the DMZ, and two days off (returning from the DMZ) as a radio operator.  See Transcript at 3-5.  The Veteran also asserts that herbicides were used to defoliate the radio towers where he worked.  See Statement, September 2010.  

"A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent . . ."  38 C.F.R. § 3.307(a)(6)(iv) (eff. Feb. 24, 2011); see 76 Fed. Reg. 4245-01 (Jan. 25, 2011).  The M21-1MR includes a list of the units and other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period for 38 C.F.R. § 3.306(a)(6)(iv) purposes.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.

"Service members who are not entitled to the presumption of [herbicide] exposure are nonetheless entitled to show that they were actually exposed to herbicides."  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008) (citing 38 C.F.R. § 3.309(e)).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including Parkinson's disease.  See 75 Fed. Reg. 53202-01 (eff. Aug. 31, 2010).

As an initial matter, the Veteran's service personnel records reflect that he served with the 7th Battalion, 5th Artillery, 38th Artillery Brigade in Korea from June 1969 to April 1970.  The Board acknowledges that the Veteran's unit is not among those determined by DoD (see the table in the M21-1MR) as having operated in or near the Korean DMZ during the qualifying time period.  Therefore, the RO sent a request to DPRIS for verification of herbicide exposure.  A November 2010 response from DPRIS reflects that the unit history of the 7th Battalion, 5th Artillery, 38th Artillery Brigade shows that it was stationed at Camp Page in Chunchon, Korea, which was located six miles from the DMZ (but actual duties or service in the DMZ was unable to be verified).  In this regard, the Board further acknowledges that although being stationed only six miles from the DMZ may constitute service "near" the DMZ for 38 C.F.R. § 3.307(a)(6)(iv) purposes based on a literal reading of the regulation, even so, the regulation further requires that a veteran's unit be among those specifically determined by DoD as having served in the DMZ and, as noted above, the Veteran's unit is not among those listed (see the M21-1MR).  Nevertheless, as DoD has clearly found herbicide exposure in the case of certain veterans who have served in the DMZ during the proscribed time period, and because the Board finds the Veteran's testimony at the Board hearing to be credible regarding his two days on, two days off duties taking him into the DMZ during the applicable time period, resolving doubt in favor of the Veteran, the Board finds that there was actual herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).

As noted above, in the case of veterans with herbicide exposure, 38 C.F.R. § 3.309(e) provides for presumptive service connection for Parkinson's disease.  See 75 Fed. Reg. 53202-01 (Aug. 31, 2010).  In that regard, the Board notes that several private treatment records dated from October 2008 to April 2010 reflect that the Veteran has been followed by two neurologists and his primary care physician (PCP) for diagnosed Parkinson's disease and Parkinsonism (his PCP, Dr. S.F., referred him to a neurologist, Dr. J.G., who in turn referred the Veteran to another neurologist, Dr. J.F., Director of the Butler Hospital Movement Disorders Program in Providence, Rhode Island, because he "is the local expert on Parkinson's disease.").  See December 2008, April 2009, September 2009.  Based thereon, because herbicide exposure has been established and the Veteran is shown to have a current diagnosis of Parkinson's disease, the Board finds that presumptive service connection under 38 C.F.R. § 3.309(e) is warranted.

The Board acknowledges that some of the more recent private treatment records indicate that a poor response to medications and symptoms including erectile dysfunction may be signs of multiple system atrophy (MSA), see, e.g., September 2009 and April 2010, and that the Veteran's PCP has indicated in some more recent records that the Veteran was diagnosed by his neurologist with MSA, see November 2009, April 2010.  In that regard, the Board further acknowledges that in the final rule amending 38 C.F.R. § 3.309(e) to include Parkinson's disease, the Secretary noted that Parkinson's disease "must be distinguished from a variety of parkinsonian syndromes, including . . .MSA."  See 75 Fed. Reg. 53202-01 (Aug. 31, 2010).  Nevertheless, the Board emphasizes that the neurology records from both Dr. J.G. and Dr. J.F. reflect diagnosed Parkinson's disease, with only a recent qualifier of "versus MSA," such that the Veteran's PCP's notations that the Veteran was diagnosed by his neurologist with MSA are not entirely accurate, and the Board further finds that these notations are not sufficient to negate the fact that the Veteran has been diagnosed with Parkinson's disease, a presumptive condition for 38 C.F.R. § 3.309(e) purposes, during the period on appeal.  See April 2010.  

Parenthetically, the Board observes that the Veteran's motion for an advance on the docket was supported by a letter from J.F., M.D., dated in February 2012.  Dr. F. supports the request for expediting the Veteran's claim, briefly noting that the Veteran, "suffers from rapidly progressive multi-symptom atrophy, an illness similar to Parkinson's disease."  It was noted that the Veteran has had aspiration pneumonia.  While the Board has weighed this statement in conjunction with the other evidence, it does not find that the statement negates the previously mentioned well-supported medical assessments that the Veteran has Parkinson's disease.  The Board remains satisfied that the medical record reflects that it is at least as likely as not that he has Parkinson's disease.  

In sum, the Board concludes that, resolving doubt in favor of the Veteran, herbicide exposure has been established, and that presumptive service connection for Parkinson's disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.306(a)(6)(iv), 3.309(e).


ORDER

Entitlement to service connection for Parkinson's disease is granted.


REMAND

The Veteran also claims that he is unable to work as a result of his Parkinson's disease (claimed as Parkinson's Plus, multiple system atrophy), for which service connection has been granted herein.  See Form 21-8940, July 2010.

A total disability rating may be assigned where the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability; if there is one such disability, this shall be ratable at 60 percent; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (2011).

Prior to this decision, the Veteran was service-connected only for a pilonidal cyst, which is assigned a disability rating of 10 percent, effective April 11, 1970, which rating, by itself, does not meet the schedular requirements of 38 C.F.R. § 4.16.  Therefore, in light of the fact that the Board has granted service connection for Parkinson's disease herein, the Board finds that a remand is necessary so that the Veteran's claim for TDIU may be readjudicated.

Accordingly, the case is REMANDED for the following action:

Perform any additional development necessary.  Then, readjudicate the Veteran's claim for TDIU.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


